Case 3:13-cv-30125-PBS Document 459-7 Filed 04/16/19 Page 1 of 23




                  EXHIBIT 8
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page122ofof
                                                                     of22
                                                                        23
                                                                         23



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

DAMION ANDRE BROWN,             )
   Petitioner,                  )
                                )
              v.                ) C.A. NO. 14-cv-30184-MAP
                                )
YOLANDA SMITH, Superintendent, )
South Bay House of Corrections, )
et al.,                         )
     Respondents.               )


                  MEMORANDUM AND ORDER REGARDING
                  RESPONDENTS’ MOTION TO DISMISS
                           (Dkt. No. 9)

                            September 29, 2015

PONSOR, U.S.D.J.

                       I.    INTRODUCTION

    Petitioner Damion Brown, an immigration detainee, has

filed this habeas petition requesting that the court grant

him relief from the denial of his release after a bond

hearing before an Immigration Judge (“IJ”).

    Brown, a Jamaican citizen, has been detained by

Immigration and Customs Enforcement (“ICE”) since November

13, 2013.    ICE charged Brown with being removable from the

United States for his two marijuana-related drug offenses

and a violation of a protective order.               At a bond hearing,

the IJ found Brown a danger to the community and denied his
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page233ofof
                                                                     of22
                                                                        23
                                                                         23



request for release.        Brown unsuccessfully appealed that

decision to the Board of Immigration Appeals and then filed

this habeas petition.

    In his petition, Brown alleges that the IJ’s conduct of

his bond hearing violated his rights under both the Fifth

Amendment’s Due Process Clause and the Eighth Amendment’s

Excessive Bail Clause.         Respondents, government agents

acting in their official capacities, have moved to dismiss

the petition on three grounds: lack of subject matter

jurisdiction, collateral estoppel, and the inapplicability

of the Eighth Amendment to immigration proceedings.                    (Dkt.

No. 9.)

    Following oral argument on the motion to dismiss, the

court ordered supplemental briefing.              (Dkt. No. 32.)        After

observing that the Eighth Amendment claim appeared to lack

merit, the order asked counsel to submit supplemental

briefing on the due process claims.              Having now received the

supplementation, the court will allow Respondents’ motion to

dismiss.   The Respondents’ motion to dismiss in the related

Reid case will be denied as moot.




                                       2
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page344ofof
                                                                     of22
                                                                        23
                                                                         23



                             II.    BACKGROUND1

    Brown was born in Jamaica.             At age nine, he and his

father were admitted to the United States, to join his

grandmother,                       , a U.S. citizen.         Since arriving

in 1994, Brown has lived in Connecticut, close to his

father, grandmother, sister, and the mother of one of his

children.    Brown has two children, ages four and seven.

    Upon reaching adulthood, Brown began getting into

trouble with the law.        In 2006, Brown pled guilty to

possession of marijuana and was sentenced to two years,

execution suspended, and two years of probation, which he

successfully completed.         In 2009, Brown pled guilty to

possession of marijuana, possession with intent to sell, and

failure to appear.       He was sentenced to five years,

execution suspended after 90 days, and three years of

probation.     During his probation period, Brown completed an

eight-month outpatient program for marijuana dependence.                      He

successfully completed probation.

    Brown later abused alcohol, which he claims led to a



    1
       Unless otherwise noted, the facts are taken from
Brown’s Petition for Habeas Relief. (Dkt. No. 1.)

                                       3
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page455ofof
                                                                     of22
                                                                        23
                                                                         23



series of confrontations with his then-girlfriend


--      .             obtained a protective order against Brown,
                                                                  -
which subsequently led to charges against him for two

violations.    Brown pled guilty and was discharged to an

inpatient treatment center for alcohol abuse in May 2011; he

completed treatment and was discharged six months later.

    Brown relapsed, leading to his arrest in August 2012

for assault and trespass in violation of the terms of his

probation.    Brown had pushed

house intoxicated.
                                     -           after showing up at her

                         Brown was sentenced to 16 months in jail

for his probation violation, and served 14 months.                    He

served one year concurrently for a related criminal

trespassing conviction and a third-degree assault

conviction.

    On November 13, 2013, Brown was taken from the

Connecticut Department of Correction into custody by ICE.

He has since been detained under the mandatory detention

provisions of 8 U.S.C. § 1226(c).2             The Department of



    2
      Section 1226(c) requires ICE to detain specified
individuals, essentially those convicted of enumerated,
relatively serious, predicate crimes, “when the alien is
released.”

                                       4
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page566ofof
                                                                     of22
                                                                        23
                                                                         23



Homeland Security obtained an order to remove Brown from the

United States pursuant to §§ 237(a)(2)(B)(I) (controlled

substance conviction) and 237(a)(2)(E)(ii) (domestic

violence conviction).

    Brown appealed his removal order under several

theories, including derivative citizenship based on his

grandmother’s U.S. citizen status and his belief that his

father was a U.S. citizen.          On February 28, 2014, the Board

of Immigration Appeals (“BIA”) held that the IJ had failed

to provide Brown an adequate opportunity to substantiate his

derivative citizenship claim.              Following remand, an IJ

affirmed the order of removal.

    On April 6, 2014, Brown filed a pro se notice of

appeal.   Subsequently, with the help of counsel, Brown filed

a merits brief in support of his new appeal before the BIA.

The BIA dismissed his appeal, but subsequently granted

Brown’s motion to reopen his removal proceedings.                   In a

decision dated May 12, 2015, the BIA remanded his appeal to

an IJ to consider additional evidence, including a

psychiatric evaluation from March 5, 2015, information

regarding current conditions in Jamaica, and affidavits


                                       5
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page677ofof
                                                                     of22
                                                                        23
                                                                         23



concerning Brown’s sexual orientation.               (Dkt. No. 41.)

    On June 18, 2014, Brown requested release on bond at a

hearing in front of an IJ.          (Dkt. No. 33-1.)         In his

memorandum in support of his request for release, Brown

claimed that he had addressed his past substance abuse

problems, that he was committed to raising his two sons,

(both U.S. citizens), and that he did not pose a danger to

the community or present a flight risk.

    In support of his request for release, Brown submitted

affidavits from his girlfriend and mother of one of his

children,                      , and his sister,                              .

Both women were prepared to testify telephonically, but

after reviewing the affidavits, the IJ declined to hear

telephonic testimony, finding that the testimony would not

be useful.    The IJ stated: “I don’t think it would sway my

decision any way frankly.”          (Dkt. 33, Ex. 1, 26.)           The IJ

ultimately denied Brown’s bond request.               (Id.)
                                                       ---

    Following the denial of bond, Brown appealed the IJ’s

decision to the BIA.        The BIA, citing Brown’s history of

recidivism and violations of protective orders, affirmed the

IJ’s denial of release on bond and dismissed Brown’s appeal.


                                       6
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page788ofof
                                                                     of22
                                                                        23
                                                                         23



(Dkt. No. 10-1.)      Thereafter, as noted above, Brown filed

the habeas petition now before this court.

    In his petition, Brown contends that at his bond

hearing, the IJ misapplied the burden of proof and

incorrectly placed the burden on him rather than on the

government.    Moreover, Brown argues, the IJ summarily denied

his bond request without adequately setting forth his

reasoning.    Brown seeks relief on three theories: (1) a

violation of his substantive due process rights arising from

the failure of the IJ to require the government to bear the

burden of proving the propriety of his detention by clear

and convincing evidence; (2) a violation of his procedural

due process rights arising from the IJ’s refusal to consider

telephonic testimony and the IJ’s failure to articulate his

findings and make clear the standard he applied; and (3) a

violation of the Excessive Bail Clause of the Eighth

Amendment arising from his detention without an adequate

showing that he posed a risk to the community or a flight

risk.   On November 10, 2014, the government filed its motion

to dismiss.    (Dkt. No. 10.)

    Following oral argument, the court, as noted, issued an


                                       7
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page899ofof
                                                                     of22
                                                                        23
                                                                         23



order regarding supplemental briefing.               (Dkt. No. 32.)           The

order, among other things, identified weaknesses in the

Eighth Amendment argument and requested that the parties

submit supplemental briefing regarding the due process

claims.   The court asked the parties to (1) identify what

authority required the government to demonstrate the

propriety of Brown’s continued detention by clear and

convincing evidence, and (2) explain what actually happened

factually at the Petitioner’s underlying bond hearing.

Now equipped with the additional briefing and a transcript

of the bond hearing (Dkt. No. 33-1), the court will address

the motion to dismiss.

                            III.     DISCUSSION

    Though not specifically stated, Respondents’ motion

appears to rely on Rule 12(b)(1), asserting lack of subject

matter jurisdiction, and 12(b)(6), asserting a failure to

state a claim.      To survive the motion to dismiss under Rule

12(b)(6), the complaint “must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.”         Ashcroft v. Iqbal, 556 U.S. 662,

663 (2009)(citation omitted).              The court must take the well-


                                       8
     Case
      Case
     Case 1:19-cv-10417-PBS
            3:14-cv-30184-MAPDocument
          3:13-cv-30125-PBS  Document
                               Document
                                      15-2
                                        43 Filed
                                      459-7 Filed09/29/15
                                                 04/10/19
                                                  04/16/19 Page
                                                            Page910ofof
                                                                  10  2223
                                                                      of 23



pleaded facts in the complaint as true and draw all

reasonable inferences in the plaintiff’s favor.                  Blum v.

Holder, 744 F.3d 790, 795 (1st Cir. 2014).                However, a court

need not accept as true “statements in the complaint that

merely offer legal conclusions couched as facts or are

threadbare or conclusory.”           Soto-Torres v. Fraticelli, 654

F.3d 153, 158 (1st Cir. 2011).

     Respondents argue for dismissal on three grounds: (1)

lack of subject matter jurisdiction; (2) collateral

estoppel; and (3) inapplicability of the Eighth Amendment to

the alien detention context.

A.   Subject Matter Jurisdiction.

     Respondents contend that 8 U.S.C. § 1226(e) prohibits

federal judicial review of the detention decision.

Petitioner’s response is that § 1226(e) bars only challenges

to the IJ’s exercise of discretion and not a more

fundamental attack on the underlying constitutionality of

the process.      Petitioner’s argument is more persuasive.

     Petitioner is being detained pursuant to 8 U.S.C. §

1226(c) -- a statute that requires the Attorney General to

take into custody and detain certain criminally convicted


                                       9
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page10
                                                                11
                                                                 11ofof
                                                                      of22
                                                                         23
                                                                          23



aliens who are removable from this country.                 Section 1226(e)

provides:

    The Attorney General’s discretionary judgment
    regarding the application of this section shall not
    be subject to review. No court may set aside any
    action or decision by the Attorney General under
    this section regarding the detention or release of
    any alien or the grant, revocation, or denial of
    bond or parole.

Id. (emphasis supplied).

    Despite this language, it is well established that §

1226(e) does not bar a district court from exercising

subject matter jurisdiction over a habeas corpus petition.

See Demore v. Kim, 538 U.S. 510, 517 (2003) (court has

jurisdiction over habeas challenge to immigrant's

detention).     In Demore, the Supreme Court declared that 8

U.S.C. § 1226(e) permits habeas petitions challenging the

constitutionality of the mandatory detention provisions set

forth in § 1226(c), reasoning that “where Congress intends

to preclude judicial review of constitutional claims its

intent to do so must be clear.”             Id. (quoting Webster v.

Doe, 486 U.S. 592, 603 (1988)).

    Though Demore did not address the specific issue

presented by Petitioner here -- i.e., whether the government


                                       10
     Case
      Case3:13-cv-30125-PBS
     Case 1:19-cv-10417-PBS
           3:14-cv-30184-MAPDocument
                            Document
                             Document15-2
                                      43 Filed
                                     459-7 Filed
                                           Filed09/29/15
                                                 04/10/19
                                                  04/16/19 Page
                                                            Page
                                                            Page11
                                                                 12
                                                                  12ofof
                                                                       of22
                                                                          23
                                                                           23



should be required to justify his continued detention by

clear and convincing evidence -- the reasoning of Demore

supports the exercise of jurisdiction.                See INS v. St. Cyr,

533 U.S. 289, 299, (2001) (“Implications from statutory text

or legislative history are not sufficient to repeal habeas

jurisdiction; instead, Congress must articulate specific and

unambiguous statutory directives to effect a repeal”); Saint

Fort v. Ashcroft, 329 F.3d 191, 200-01 (1st Cir. 2003)

(habeas jurisdiction has not been repealed in immigration

cases);     Ortega v. Hodgson, No. 11–cv–10358–MBB, 2011 WL

4103138 (D. Mass. Sept. 13, 2011).

     In sum, applicable authorities make clear that this

court has jurisdiction to address Petitioner’s habeas

petition.     Respondents' motion to dismiss on jurisdictional

grounds is unpersuasive.

B.   Collateral Estoppel.

     Respondents next argue that Petitioner is collaterally

estopped from bringing his Fifth Amendment due process

challenge to his § 1226(a) bond hearing because he is a

member of a class that has already litigated and lost on




                                        11
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page12
                                                                13
                                                                 13ofof
                                                                      of22
                                                                         23
                                                                          23



this issue.3     On this point, Respondents have the stronger

argument.

    It is undisputed that Petitioner is a Reid class

member.     Reid v. Donelan, 297 F.R.D. 185, 194 (D. Mass.

2014) (“Reid II”).        In that litigation, Defendant Reid and

his fellow class members -- all of whom had been detained

more than six months pursuant to § 1226(c) -- argued at

summary judgment (1) that they were entitled to

individualized bond hearings, and (2) that at these hearings

the government was required to demonstrate by clear and

convincing evidence that detention was justified.                    Reid v.

Donelan, 22 F. Supp. 3d 84, 92 (D. Mass. 2014) (“Reid III”).

This court eventually agreed with the first argument and

ruled that a Reid class member was entitled to an

individualized bond hearing once his or her detention

exceeded six months.        Id. at 89.       Based on Reid III,

Petitioner in this case received such a hearing.

    With regard to the second argument in Reid III,



    3
       Petitioner’s other due process claims regarding
telephonic testimony and the summary nature of the IJ’s
decision, which are addressed below, were not litigated in
the Reid case.

                                       12
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page13
                                                                14
                                                                 14ofof
                                                                      of22
                                                                         23
                                                                          23



however, the court declined to require the government to

bear the burden of justifying detention by clear and

convincing evidence.        Id. at 93.       Instead, the court opted

to follow the course advocated by the government, which was

to apply the burden and standard of review followed in bail

hearings under § 1226(a).4          Id. at 92.       The court explained,

“Section 1226(a) provides a reasonably effective way for

class members to obtain the individualized assessment they

are entitled to, without giving them heightened or special

treatment that due process does not require.” Id.                    See also

Gordon v. Johnson, 300 F.R.D. 31, 41 (D. Mass. 2014)

(explaining that as a matter of fairness, aliens detained

under § 1226(c), should not receive more protection that

those detained under § 1226(a)).

    Respondents argue that Brown cannot now anchor his due

process claim on an argument that has already been



    4
      In bail hearings under § 1226(a), an IJ must release
an alien on bond if the alien persuades the IJ that he is
neither a flight risk nor a danger to the community.
Demore, 538 at 521. To secure release, “the alien must
demonstrate to the satisfaction of the officer that such
release would not pose a danger to property or persons, and
that the alien is likely to appear for any future
proceeding.” 8 C.F.R. § 1236.1(c)(8).

                                       13
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page14
                                                                15
                                                                 15ofof
                                                                      of22
                                                                         23
                                                                          23



explicitly rejected in Reid III.             They contend he is

collaterally estopped from arguing that the government must

bear the burden of justifying his detention under a clear

and convincing standard, because the very same issue was

fully litigated and decided against Brown in Reid III.

    A party seeking to invoke the doctrine of collateral

estoppel must establish: (1) that the issue sought to be

precluded in the later action is the same as that involved

in the earlier action; (2) that the issue was actually

litigated; (3) that the issue was determined by a valid and

binding final judgment; and (4) that the determination of

the issue was essential to the judgment.                Keystone Shopping

Co. v. New England Power Co., 109 F.3d 46, 51 (1st Cir.

1997).   All four elements are indisputably satisfied here.

Given this, absent some exception, Petitioner is

collaterally estopped from seeking the relief here that was

denied in Reid III.

    Perhaps in recognition of the strength of Respondents’

collateral estoppel argument, Petitioner suggests that the

issue of burden of proof in Reid III was merely theoretical,

as the bond hearings had not yet been held.                 In the


                                       14
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page15
                                                                16
                                                                 16ofof
                                                                      of22
                                                                         23
                                                                          23



alternative, Petitioner argues that the issue of the

appropriate standard of proof in a detention hearing is a

question of pure law, and that he is entitled to escape

application of collateral estoppel in order to avoid an

“inequitable administration” of justice.

    The first argument, while resourceful, is unpersuasive.

The court considered and rejected, in Reid III, the argument

that a clear and convincing standard should apply in the

bond hearings.      22 F. Supp. 3d at 92-93.            The fact that no

hearings had occurred at the time of this decision makes no

difference.     The parties to Reid III have each appealed the

court’s decision, and the question regarding the burden of

proof is now before the Court of Appeals for the First

Circuit.    It is not proper to revisit the issue now in a

lawsuit brought by an individual class member.

    The “pure law” argument also lacks traction.

Admittedly, a court, in addressing a pure question of law,

may be released from the usual limitations of collateral

estoppel, sometimes called “issue preclusion.”                  Montana v.

United States, 440 U.S. 147, 162-32 (1979).                 This

exceptional situation arises when “the issue is one of law


                                       15
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page16
                                                                17
                                                                 17ofof
                                                                      of22
                                                                         23
                                                                          23



and (a) the two actions involve claims that are

substantially unrelated, or (b) a new determination is

warranted in order to take account of an intervening change

in the applicable legal context or otherwise to avoid

inequitable administration of the laws.”                Restatement

(Second) of Judgments § 28(2).              Invoking the “inequitable

administration of the laws” language, Petitioner argues that

anything other than a “clear and convincing” standard would

offer inadequate protection for Petitioner’s liberty

interests.

    Although the “inequitable administration of the laws”

phrase strikes a portentous note, Petitioner’s argument here

merely amounts to a claim that the court resolved this issue

incorrectly in Reid III and should examine it again now. The

temporal proximity and close alignment of the subject matter

between this petition and the decision of Reid III make it

clear that no exception to the usual collateral estoppel

rule is available to Petitioner here.               Indeed, this case

offers facts quite close to the scenario found in the

Court’s Montana decision, where an argument unsuccessfully

asserted by the government against the same party less than


                                       16
     Case
      Case3:13-cv-30125-PBS
     Case 1:19-cv-10417-PBS
           3:14-cv-30184-MAPDocument
                            Document
                             Document15-2
                                      43 Filed
                                     459-7 Filed
                                           Filed09/29/15
                                                 04/10/19
                                                  04/16/19 Page
                                                            Page
                                                            Page17
                                                                 18
                                                                  18ofof
                                                                       of22
                                                                          23
                                                                           23



one month earlier was found to be barred by issue

preclusion.      440 U.S. at 162-64.

     It is worth noting that, even setting aside the fatal

problem of collateral estoppel, this is a poor case to test

the appropriate burden of proof and applicable standard at a

detention hearing, for two reasons.               First, a review of the

transcript of the detention hearing provides no clear

enlightenment as to where the IJ placed the burden of proof

and what standard he employed.               For all the record

indicates, the IJ may have used precisely the standard

Petitioner argues for.          Second, given Petitioner’s criminal

record, even if the burden had been placed on Respondents to

justify detention by clear and convincing evidence -- as,

for all that appears, it might have been -- the IJ would

have committed no abuse of discretion in detaining

Petitioner.

     In sum, because Petitioner is collaterally estopped

from claiming now that Respondents must satisfy a clear and

convincing standard at his bond hearing, Respondents’ motion

to dismiss Petitioner’s due process claim must be allowed.

C.   Other Due Process Violations.


                                        17
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page18
                                                                19
                                                                 19ofof
                                                                      of22
                                                                         23
                                                                          23



    Beyond the burden of proof, Petitioner points to other

alleged due process violations during his bond hearing.

Petitioner contends his due process rights were violated

because the IJ denied his bond request without first ruling

on a motion to allow telephonic testimony of his sister and

girlfriend.     He also alleges a denial of due process because

the IJ “summarily denied bond” without an explicit finding

that, if released, that Petitioner “would pose a danger to

property or persons,” as set forth in 8 C.F.R. § 1236.1

(c)(8).

    It is axiomatic that the Due Process Clause of the

Fifth Amendment prohibits the federal government from

depriving any person of “life, liberty, or property, without

due process of law.”        U.S. CONST. Amend V.           This prohibition

protects aliens “whether their presence here is lawful,

unlawful, temporary, or permanent.”              Zadvydas v. Davis, 533

U.S. 678, 693 (2001).

    Even recognizing the applicability in general of the

Due Process Clause at Petitioner’s hearing, however, the

court must conclude that these rights were in no way

compromised by the IJ’s failure to consider telephonic


                                       18
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page19
                                                                20
                                                                 20ofof
                                                                      of22
                                                                         23
                                                                          23



testimony.     Before his hearing, Petitioner submitted letters

of support from his sister and his girlfriend, both of whom

indicated they were available to testify telephonically.

Petitioner’s counsel submitted a motion to allow telephonic

testimony, but the IJ, in essence, denied that motion, by

refusing to accept telephonic testimony.                Petitioner

characterizes this decision as a violation of his procedural

due process rights based on a denial of “a meaningful

opportunity to be heard.”          (Dkt. 34, at 2.)

    Despite the “procedural due process” label, the

Petitioner’s argument is actually directed at the

discretionary judgment of the IJ, and therefore founders at

the 1226(e) bar.       Petitioner challenges the IJ’s decision to

limit the type of testimony he would receive.                  The First

Circuit addressed this issue Castaneda, 769 F.3d 32, 36-37

(1st Cir. 2005), and although that decision has been

withdrawn pending an en banc hearing, the essential point is

fundamental and is unlikely to change.               Other case law

confirms it.

    In Mehilli v. Gonzales, 433 F.3d 86, 94 (1st Cir.

2005), the Court of Appeals found that “due process”


                                       19
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page20
                                                                21
                                                                 21ofof
                                                                      of22
                                                                         23
                                                                          23



arguments going to the correctness of the IJ’s assessment of

the evidence, to his failure to explicitly consider

evidence, or to his error in judgment were “simple claims

that substantial evidence did not support the IJ’s

credibility finding.”         See also, Gutierrez-Chavez v. INS,

298 F.3d 824, 828 (9th Cir. 2002) (petitions that seek to

change the discretionary result reached by immigration

officials are outside the jurisdictional scope of § 2241).

Accordingly, this court lacks jurisdiction to review the

IJ’s decision against receiving telephonic testimony.

    Even assuming that this court had authority to review

that decision, the result would be the same.                  The IJ’s

decision caused no harm.          The transcript confirms that

Petitioner submitted evidence on his own behalf, including

testimony regarding his rehabilitation and remorse for his

previous transgressions, and letters of support by his

family and friends.        The IJ was well within his discretion

to refuse telephonic testimony from individuals who had

submitted affidavits that he had already read and

considered.     Given Petitioner’s extensive criminal record,

the absence of an explicit dangerousness finding of 8 C.F.R.


                                       20
     Case
      Case3:13-cv-30125-PBS
     Case 1:19-cv-10417-PBS
           3:14-cv-30184-MAPDocument
                            Document
                             Document15-2
                                      43 Filed
                                     459-7 Filed
                                           Filed09/29/15
                                                 04/10/19
                                                  04/16/19 Page
                                                            Page
                                                            Page21
                                                                 22
                                                                  22ofof
                                                                       of22
                                                                          23
                                                                           23



§ 1236.1(c)(8) cannot form the basis for habeas relief.

Unfortunately for Petitioner, the record is clear that he

received his Reid remedy in the form of an individualized

bond hearing.       He had the opportunity to present evidence,

but the IJ ultimately disagreed with his position.

D.   Eighth Amendment Challenge.

     Lastly, Petitioner has raised an Eighth Amendment

challenge, arguing that his continued detention violates the

Excessive Bail Clause.          In its January 23, 2015 memorandum

and order (Dkt. No. 32), the court found that this claim

“will not hold water.”          (Id.)     As the court noted there, if

the court were to recognize a claim like Petitioner’s, any

time an IJ decided to detain an alien, the alien could ipso

facto claim an Eighth Amendment violation.                  (Id.)     This

dilation of the habeas remedy has no support in the law and,

in any event, is explicitly barred by § 1226(e).                    The

Respondents’ motion to dismiss the Eighth Amendment

challenge will also be allowed on this claim.

                              IV.     CONCLUSION

     In Reid v. Donelan, 22 F. Supp. 3d 84 (D. Mass 2014),

the court determined that immigration detainees held more


                                        21
    Case
     Case3:13-cv-30125-PBS
    Case 1:19-cv-10417-PBS
          3:14-cv-30184-MAPDocument
                           Document
                            Document15-2
                                     43 Filed
                                    459-7 Filed
                                          Filed09/29/15
                                                04/10/19
                                                 04/16/19 Page
                                                           Page
                                                           Page22
                                                                23
                                                                 23ofof
                                                                      of22
                                                                         23
                                                                          23



than six months had the right to a bond hearing, but it also

cautioned that “[t]his opportunity, of course, will not make

actual release inevitable, or even necessarily likely.”                        Id.

at 91.   The IJ crossed no constitutional boundary currently

applicable in this circuit in denying Petitioner’s bond

request.5

    For the reasons set forth above, Respondents’ Motion to

Dismiss (Dkt. No. 9) is hereby ALLOWED.                The clerk will enter

judgment for Respondents.          This case may now be closed.

    It is So Ordered.

                                    /s/ Michael A. Ponsor
                                    MICHAEL A. PONSOR
                                    U. S. District Judge




    5
       As the court noted in its Reid III decision, the
Ninth Circuit currently requires immigration authorities to
satisfy a “clear and convincing” standard to justify
continued detention under § 1226(c). 22 F. Supp. 3d at 92,
citing Rodriguez v. Robbins, 715 F.3d 1127, 1131 (9th Cir.
2013). Although this court has declined to adopt it, the
arguments for the Ninth Circuit’s approach have force, and
the issue may soon be resolved by the First Circuit.

                                       22
